Citation Nr: 0723161	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



WITNESSES AT HEARING ON APPEAL

Appellant, I.A., A.V. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to February 1942, and from May 1945 
to May 1946.  The veteran died in April 1985; the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The appellant appeared before the undersigned Veterans Law 
Judge at a Videoconference hearing in May 2007.  A transcript 
is associated with the claims file.  


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died of 
cerebral hemorrhage and hypertension in April 1985 at the age 
of 66 years.  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  There is no medical evidence that shows a cardiovascular 
disease, cerebral vascular disease or hemorrhage, or 
hypertension until approximately 27 years post-service; there 
is no competent evidence of a nexus between either of the 
veteran's fatal diseases and any incident of service.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a November 2004 letter, the appellant was notified 
of the information and evidence needed to substantiate and 
complete her claim for service connection for the cause of 
the veteran's death.  The appellant was specifically informed 
as to what evidence she was to provide and to what evidence 
VA would attempt to obtain on her behalf.  She was also 
notified of the need to give VA any evidence pertaining to 
her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the appellant was 
not notified of the evidence necessary to establish an 
increase in disability rating and the effective date of award 
should her claim be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court 
(Court of Appeals for Veterans Claims), the burden shifts to 
VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied, mooting the need for notice of an 
effective date.  As it is a claim for service connection for 
the cause of the veteran's death, notice of a rating is not 
indicated.  Under these circumstances, any presumption of 
prejudice raised by a failure to provide notice of the 
Dingess requirements is rebutted.  

It is pertinent to note that the appellant has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  While the appellant 
does not have the burden of demonstrating prejudice, it is 
relevant to note that the evidence does not show, nor does 
the appellant contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination opinion when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Board finds that the standards of McLendon are met in 
this case, as there is no indication of the veteran's 
cerebral vascular disease or hypertension during service or 
for until approximately 27 years after his separation from 
service, nor is there competent evidence of a causal link 
between either fatal disease and any incident of or finding 
recorded during his period of active duty.  Given these 
circumstances, there is no duty to provide a medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran has served for 90 days or more during a 
period of war and cardiovascular or cerebral vascular disease 
(to include cerebral hemorrhage) or hypertension become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2006).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Analysis

The appellant contends that the veteran's death was caused by 
conditions which began during military service.    

A certificate of Death shows that the veteran died in April 
1985.  The immediate cause of death was recorded as cerebral 
hemorrhage due to or the result of hypertension.  During the 
veteran's lifetime, he was not in receipt of service 
connection for any disease or disability.

A search of the service medical records does not reveal any 
findings relating to cardiovascular disease, cerebral 
vascular disease (to include cerebral hemorrhage) or 
hypertension.  The veteran's service separation physical 
examination included a normal cardiovascular evaluation and 
there is no medical evidence of cardiovascular disease, a 
cerebral hemorrhage or hypertension within a year of service 
separation. 

The earliest indication of treatment for hypertension is in a 
May 1973 private medical report, where a blood pressure 
reading was reported as 170/100.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  This evidence is dated approximately 
27 years after the veteran's separation from service.  Such 
passage of time, in and of itself, can be considered when 
weighing evidence, and in this case it weighs against the 
appellant's claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints).

The appellant has forwarded the opinion of a person who 
claims to have been the "attendant" of a physician who 
allegedly had been treating the veteran for hypertension 
since 1947.  There is no indication that this person has the 
medical credentials necessary to offer a diagnosis of 
hypertension (see Espiritu v. Derwinski, 2 Vet. App. 492), 
and her claim of being involved in treatment of the veteran 
over 60 years ago is not substantiated by the medical 
evidence of record.  The connection between what a physician 
said and the layman's account of what he purportedly said," 
when filtered through a "layman's sensibilities" is 
attenuated and inherently unreliable.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 
449 (1995). 

There is no medical evidence of cardiovascular disease, 
cerebral vascular disease or a cerebral hemorrhage or 
hypertension during service or for many years thereafter, nor 
is there competent evidence that links either terminal 
disease to service.  Thus, the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


